DETAILED ACTION
This office action is a response to the amendment and arguments filed on July 29, 2022.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,986,032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 8, filed July 2, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant's arguments, see page 9-13, filed July 29, 2022, with respect to the rejection of Claims 1, 8 and 14 under 35 U.S.C. §103 as being unpatentable over Blankenship in view of Huh have been fully considered but they are not persuasive. 

A. Applicant argues as follows: 
Claim 1 recites, among other features (emphasis added): 
the controller performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device
According to the cited paragraphs of Huh, e.g., paragraph [0013], Huh appears to suggest that upon release of connection with a small eNB in accordance with instructions from a macro eNB, a UE is configured to send to the macro eNB a PDCP status report comprising information about a sequence number of at least one PDCP SDU not received by the UE due to the release of the connection with the small eNB. Specifically, Huh appears to disclose that the macro eNB is configured to execute a process in accordance with reception state information received from the UE. 
Further, in the cited art, it appears that the "UE" or the "small eNB" corresponds to a radio device receiving switching instructions, but the "macro eNB" does not correspond to the radio device receiving switching instructions. Thus, Huh fails to disclose that a "radio device receiving switching instructions" executes a process in accordance with the received reception state information. Therefore, Huh does not disclose or suggest that a radio communication device that includes a controller "performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change" as per claim 1. 
Therefore, Huh fails to disclose the above-noted feature of Applicant's claim 1. 
Accordingly, claim 1 is not disclosed or suggested by the cited references, and patentable over the cited references. 
Applicant respectfully requests withdrawal of the rejection of claim 1.

Examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “radio device receiving switching instructions” executes a process in accordance with the received reception state information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner particularly notes the claims do not receive switching instructions but rather a controller configured to perform a control for connection change in the radio communication and the controller for executing a process corresponding to reception information received by the communicator in accordance with the connection change. 
Prior art reference Huh is directed to a method and device for transmitting data in a wireless communication system supporting dual connectivity (Abstract). Huh discloses as shown in Figure 4 in one example a radio communication device (UE) in communication with a  first communication device (small Cell (SeNB)) and a second communication device (Macro Cell (MeNB)). As shown in Figure 5 the radio communication device is in communication with both a first and second communication device. As shown in Figure 5 at S530 The macro eNB sends an RRC connection reconfiguration message to the UE. The macro eNB may determine to release the connection between the small eNB and the UE. In this case, the macro eNB may release the connection between the small eNB and the UE by sending an RRC connection reconfiguration message to the UE. The UE may receive the RRC connection reconfiguration message and perform RLC re-establishment. 
That is based on the communicator receiving information on a change in the wireless connection the radio communication device performs control for connection change in the radio communication.
Further the independent claim  do not particularly disclose what “process” or “control” the controller the performing nor where the reception information is particular received from. Claim 1 recites the controller performing the control for executing a process corresponding to reception state information received by the communicator. Claim 8 recites “a controller configured to perform a control….”. The claim then merely defines the reception state information “specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device” but does not define what “executing a process” refers to or “performing a control” refers to. 
Figure 4 of Huh discloses a communicator and controller of the radio communication device. As shown in Figure 5 of Huh in accordance with the connection change (RRC connection reconfiguration) the communication device (Macro eNB) and the radio communication device (UE) exchange reception state information. The UE may send a PDCP status report to the macro eNB. The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell. The PDCP status report may include information about PDCP SDUs which have been received and not received by the UE. Information about a PDCP SDU not received by the UE may be transmitted to the macro eNB through a PDCP SDU that belongs to PDCP SDUs that have not been received and that has the smallest number and a bitmap generated based on the corresponding sequence number. For example, if the UE has not received PDCU SDUs corresponding to the sequence numbers 94 and 98, {94, 1, 1, 1, 0} may be included in the PDCP status report and transmitted (Paragraph [0079-0088]). 
That is the controller of the radio communication device determines which data has not been received according to its communicator and performs control for a process. Various processes and control are performing for transmitting information regarding which data has not been received according to the connection change and reception state information where the devices ensure data is received by retransmitting data when data has not been received due to the release of a connection.
Thus the references do teach “….a controller configured to perform a control for connection change in the radio communication, when the communicator receives information on a change in the wireless connection from the first communication device, the controller performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device.”

All remaining arguments presented by Applicant not specifically addressed herein and directed to various dependent claims are found unpersuasive for the same reasons as stated herein, supra, with regard to independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. U.S. Patent Application Publication 2015/0043435, hereinafter Blankenship, in view of Huh et al. U.S. Patent Application Publication 2016/0119826, hereinafter Huh.

Regarding Claim 1, Blankenship discloses a radio communication device (Abstract; Figure 1-3 and 9-19; UE in dual connectivity with small cell eNB and macro eNB) comprising: 
a communicator configured to have a wireless connection with a first communication device and a second communication device to perform radio communication (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a controller configured to perform a control for connection change in the radio communication when the communicator receives information on a change in the wireless connection from the first communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received) .
Blankenship discloses devices in dual connectivity in which a control for connection change in the radio communication occurs. Blankenship briefly discloses reception state information in which information on delivered and undelivered PDUs and sequence number information may be exchanged between the devices (Blankenship Paragraph [0063-0077 and 0899] Various periodic PDCP status reports) but may not explicitly disclose wherein the controller performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device.
However, Huh more specifically teaches wherein the controller performing the control for executing a process corresponding to reception state information received by the communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the first communication device or the second communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship with the teachings of Huh. Huh provides a method of preventing an unnecessary reduction of TCP performance based on a PDCP status report has been disclosed, but performance can be improved using the PDCP status report and a solution which  enables providing convenience to receive halfway terminal transmitting data based on the dual connectivity among the macro cell, the small cell and terminal so as to prevent the transmission control protocol packet from transfer degradation rate (Huh Abstract; Paragraph [0003-0016 and 0088]).

Regarding Claim 2, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives the reception state information after the connection change (Blankenship Paragraph [0063-0077 and 0189] Various periodic PDCP status reports; Huh Figure 5; Paragraph [Paragraph [0013-0014, 0036, 0041-0047 and 0072-0074] RRC reconfiguration message and PDCP status report information).

Regarding Claim 3, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives an RRC signal including information on the change in the wireless connection (Huh Figure 5; Paragraph [0072-0074] The macro eNB sends an RRC connection reconfiguration message to the UE. The macro eNB may determine to release the connection between the small eNB and the UE. In this case, the macro eNB may release the connection between the small eNB and the UE by sending an RRC connection reconfiguration message to the UE. The UE may receive the RRC connection reconfiguration message and perform RLC re-establishment).

Regarding Claim 4, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives an RRC signal including information on the connection change and the reception state information (Blankenship Paragraph [0063-0077 and 0189] RRC connection and transmission including reception change and PDCP status information (reception state information; The report may be sent periodically based on the number of PDUs successfully delivered, or based on a predetermined time period. A further option is that the RLC delivery indication may be sent in an event-triggered manner; Huh Paragraph [0013-0014, 0036, 0041-0047] determining whether to release connection between the user equipment and the small eNB based on the information about the channel state, sending a radio resource control (RRC) connection reconfiguration message to the user equipment if it is determined that the connection between the user equipment and the small eNB is released, and receiving a PDCP status report including information about the sequence number of at least one PDCP SDU not received by the user equipment from the user equipment; That is communicator transmits an RRC signal including information on a connection change and reception state information).

Regarding Claim 6, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the communicator receives first data via a first path between the radio communication device and the first communication device, and receives second data from the first communication device via the second communication device (Blankenship Figure 3; Paragraph [0006 and 0058-0063] Dual connectivity; Huh Figure 4, 5 and 9; Paragraph [0061 and 0067] Dual connectivity in which  when the RRC connection is established between the macro eNB and the UE, a configuration for the operation of a PDCP layer may be performed. If a backhaul set up between the macro eNB and the small eNB is a non-ideal backhaul, latency may be increased in sending data from the small eNB to the UE).

Regarding Claim 7, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the reception state information is related to data lost between the first communication device and the second communication device, and is transmitted from the first communication device to the communicator (Blankenship Figure 10-13; Paragraph [0212 and 0231] Various PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device; Huh Figure 5; Paragraph [0013 and 0080] PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device and transmitted from the first device to the communicator so the communicator knows what needs to be retransmitted).

Regarding Claim 8, Blankenship discloses a radio communication device (Abstract; Figure 1-3 and 9-19; UE in dual connectivity with small cell eNB and macro eNB) comprising: 
a communicator configured to connect to a first communication device and a second communication device and to perform radio communication with the first communication device (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a controller configured to perform a control relating to a wireless connection with the first communication device the communicator transmitting, to the first communication device, information on connection change with the first, communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received).
Blankenship discloses devices in dual connectivity in which a control for connection change in the radio communication occurs. Blankenship briefly discloses reception state information in which information on delivered and undelivered PDUs and sequence number information may be exchanged between the devices (Blankenship Paragraph [0063-0077 and 0899] Various periodic PDCP status reports) but may not explicitly disclose transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the second communication device.
However, Huh more specifically teaches transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the second communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship with the teachings of Huh. Huh provides a method of preventing an unnecessary reduction of TCP performance based on a PDCP status report has been disclosed, but performance can be improved using the PDCP status report and a solution which  enables providing convenience to receive halfway terminal transmitting data based on the dual connectivity among the macro cell, the small cell and terminal so as to prevent the transmission control protocol packet from transfer degradation rate (Huh Abstract; Paragraph [0003-0016 and 0088]).

Regarding Claim 9, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the communicator is configured to receive data from the first communication device via the second communication device (Blankenship Figure 3; Paragraph [0006 and 0058-0063] Dual connectivity; Huh Figure 4, 5 and 9; Paragraph [0061 and 0067] Dual connectivity in which  when the RRC connection is established between the macro eNB and the UE, a configuration for the operation of a PDCP layer may be performed. If a backhaul set up between the macro eNB and the small eNB is a non-ideal backhaul, latency may be increased in sending data from the small eNB to the UE).

Regarding Claim 10, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the communicator receives an RRC signal including information on the change in the wireless connection (Huh Figure 5; Paragraph [0072-0074] The macro eNB sends an RRC connection reconfiguration message to the UE. The macro eNB may determine to release the connection between the small eNB and the UE. In this case, the macro eNB may release the connection between the small eNB and the UE by sending an RRC connection reconfiguration message to the UE. The UE may receive the RRC connection reconfiguration message and perform RLC re-establishment).

Regarding Claim 11, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the communicator transmits an RRC signal including information on the connection change and the reception state information (Blankenship Paragraph [0063-0077 and 0189] RRC connection and transmission including reception change and PDCP status information (reception state information; The report may be sent periodically based on the number of PDUs successfully delivered, or based on a predetermined time period. A further option is that the RLC delivery indication may be sent in an event-triggered manner; Huh Paragraph [0013-0014, 0036, 0041-0047] determining whether to release connection between the user equipment and the small eNB based on the information about the channel state, sending a radio resource control (RRC) connection reconfiguration message to the user equipment if it is determined that the connection between the user equipment and the small eNB is released, and receiving a PDCP status report including information about the sequence number of at least one PDCP SDU not received by the user equipment from the user equipment; That is communicator transmits an RRC signal including information on a connection change and reception state information).

Regarding Claim 13, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh further disclose wherein the reception state information is related to data lost between the first communication device and the second communication device (Blankenship Figure 10-13; Paragraph [0212 and 0231] Various PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device; Huh Figure 5; Paragraph [0013 and 0080] PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device and transmitted from the first device to the communicator so the communicator knows what needs to be retransmitted).

Regarding Claim 14, Blankenship discloses a radio communication system comprising a first communication device, a second communication device and a third communication device (Abstract; Figure 1-3 and 9-19; UE in dual connectivity with small cell eNB and macro eNB), 
wherein the first communication device comprises: a first communicator configured to have a wireless connection with the second communication device and the third communication device to perform radio communication (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a first controller configured to perform a control for connection change in the radio communication when the first communicator receives information on a change in the wireless connection from the second communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received),  
and the second communication device comprises: a second communicator configured to connect to the first communication device and the third communication device and to perform radio communication with the first communication device (Figure 3 and 14; Paragraph [0006 and 0058-0063] Dual connectivity in which the UE receives signals from the macro eNB and the small cell eNB and the small cell eNB and Macro eNB further communicate with each other for providing dual connectivity); 
and a second controller configured to perform a control relating to a wireless connection with the first communication device the second communicator transmitting, to the first communication device, information on connection change with the first communication device (Processor of Figure 18 and 19; Figure 14; Paragraph [0218-226] Connection reconfiguration which takes places between the three devices in which respective processor control the connection based on the status and configuration information received).
Blankenship discloses devices in dual connectivity in which a control for connection change in the radio communication occurs. Blankenship briefly discloses reception state information in which information on delivered and undelivered PDUs and sequence number information may be exchanged between the devices (Blankenship Paragraph [0063-0077 and 0899] Various periodic PDCP status reports) but may not explicitly disclose wherein the first controller performing the control for executing a process corresponding to reception state information received by the first communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the second communication device or the third communication device, and transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the third communication device.
However, Huh more specifically teaches wherein the first controller performing the control for executing a process corresponding to reception state information received by the first communicator in accordance with the connection change, the reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted to the second communication device or the third communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell),   
and transmitting, to the first communication device in accordance with the connection change, reception state information specifying data that has already been received or data that has not yet been received among data that has been transmitted by the first communication device or the third communication device (Huh Figure 4, 5 and 9; Paragraph [0013 and 0079-0083] The UE may send a PDCP status report to the macro eNB; The PDCP status report may be used for the UE to receive a PDCP SDU, not been received from a source cell, from a target cell when the UE performs handover from the source cell to the target cell. Furthermore, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. That is, in dual connectivity between the UE and the small cell and between the UE and the macro cell, when connection between the small cell and the UE is released, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from the small cell, from the macro cell. Furthermore, when the UE moves to another small cell while maintaining dual connectivity with another small cell in dual connectivity between the UE and the small cell and between the UE and the macro cell, the PDCP status report may be used for the UE to receive a PDCP SDU, not received from a source small cell, from the macro cell or a target small cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship with the teachings of Huh. Huh provides a method of preventing an unnecessary reduction of TCP performance based on a PDCP status report has been disclosed, but performance can be improved using the PDCP status report and a solution which  enables providing convenience to receive halfway terminal transmitting data based on the dual connectivity among the macro cell, the small cell and terminal so as to prevent the transmission control protocol packet from transfer degradation rate (Huh Abstract; Paragraph [0003-0016 and 0088]).

Regarding Claim 15, Blankenship in view of Huh disclose the radio communication system according to Claim 14. Blankenship in view of Huh further disclose wherein the reception state information is related to data lost between the first communication device and the second communication device (Blankenship Figure 10-13; Paragraph [0212 and 0231] Various PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device; Huh Figure 5; Paragraph [0013 and 0080] PDCP status reports indicating information related to data lost or not received between he first communication device and the second communication device and transmitted from the first device to the communicator so the communicator knows what needs to be retransmitted).

Regarding Claim 16, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh further disclose wherein the first communication device is a first base station and the second communication device is a second base station (Blankenship Figure 2-7 and 14; Huh Figure 2-5 UE in dual connectivity with small eNB and Macro eNB).

Claim 5 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship in view of Huh as applied to claim 1 above, and further in view of Fischer U.S. Patent Application Publication 2009/0196191, hereinafter Fischer.

Regarding Claim 5, Blankenship in view of Huh disclose the radio communication device according to Claim 1. Blankenship in view of Huh disclose ordering using sequence numbers utilized in status reports to indicate received and unreceived data and bitmaps indicating whether data was received but may not explicitly disclose wherein the communicator transmits data to which an identifier indicating an order of the data is added, and receives the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received.
However, Fischer more specifically teaches wherein the communicator transmits data to which an identifier indicating an order of the data is added (Fischer Paragraph [0070] On the data unit receiving side, determining status information on data units of the sequence (order), including a first set of data units comprising a first non-received data unit in the sequence and data units following said first non-received data unit in the sequence, the status information indicating, for each data unit, whether said data unit has been received or not on the data unit receiving side), 
and receives the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received (Fischer Paragraph [0071] transmitting, from the data unit receiving side to the data unit transmitting side of the wireless communication link, a status report containing a bitmap providing the status information for a second set of data units included in said first set of data units, such that the bitmap has a predetermined maximum size; PDCP Status report 10 of Figure 3; Paragraph [0128-0130] selective retransmission can be performed by the target eNodeB depending on the bitmap contained in the PDCP status report. Indeed, the target eNodeB may discard at least some of the received PDCP SDUs, and retransmit to the UE at least some of the PDCP SDUs that are not received by the UE and optionally at least some of the PDCP PDUs for which decompression has failed in the UE; Essentially the UE determines which packets have not been received and which have been received according to the sequence information and the transmitting a bitmap providing an indication of received and unreceived data for retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship in view of Huh with the teachings of Fischer. Fischer provides a solution which enables transmitting the packet data convergence protocol (PDCP) status report in an effective manner. The method enables providing the high-speed packet communications, and enables reducing user and provider costs and improving service quality. The method enables expanding and improving the coverage and system capacity in an effective manner, and enables reducing the power consumption of a terminal as an upper level requirement (Fischer Paragraph [0067-0074]).

Regarding Claim 12, Blankenship in view of Huh disclose the radio communication device according to Claim 8, Blankenship in view of Huh disclose ordering using sequence numbers utilized in status reports to indicate received and unreceived data and bitmaps indicating whether data was received but may not explicitly disclose wherein the communicator receives data to which an identifier indicating an order of the data is added, and transmits the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received.
However, Fischer more specifically teaches wherein the communicator receives data to which an identifier indicating an order of the data is added (Fischer Paragraph [0070] On the data unit receiving side, determining status information on data units of the sequence (order), including a first set of data units comprising a first non-received data unit in the sequence and data units following said first non-received data unit in the sequence, the status information indicating, for each data unit, whether said data unit has been received or not on the data unit receiving side), 
and transmits the reception state information that includes therein both the identifier of the first unreceived data and information that indicates whether a predetermined number of pieces of data to each of which an identifier indicating that the order is subsequent to the identifier of the first unreceived data has already been received (Fischer Paragraph [0071] transmitting, from the data unit receiving side to the data unit transmitting side of the wireless communication link, a status report containing a bitmap providing the status information for a second set of data units included in said first set of data units, such that the bitmap has a predetermined maximum size; PDCP Status report 10 of Figure 3; Paragraph [0128-0130] selective retransmission can be performed by the target eNodeB depending on the bitmap contained in the PDCP status report. Indeed, the target eNodeB may discard at least some of the received PDCP SDUs, and retransmit to the UE at least some of the PDCP SDUs that are not received by the UE and optionally at least some of the PDCP PDUs for which decompression has failed in the UE; Essentially the UE determines which packets have not been received and which have been received according to the sequence information and the transmitting a bitmap providing an indication of received and unreceived data for retransmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blankenship in view of Huh with the teachings of Fischer. Fischer provides a solution which enables transmitting the packet data convergence protocol (PDCP) status report in an effective manner. The method enables providing the high-speed packet communications, and enables reducing user and provider costs and improving service quality. The method enables expanding and improving the coverage and system capacity in an effective manner, and enables reducing the power consumption of a terminal as an upper level requirement (Fischer Paragraph [0067-0074]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414